DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 2 has been amended to read:
	The air filter element according to claim 1, wherein 
	the outer lateral edge surfaces of the multilayer air filter medium panel have: 			a first outer lateral edge surface of the outer lateral edge surfaces of the multilayer air filter medium panel; 
		5an adjacent second outer lateral edge surface of the outer lateral edge surfaces of the multilayer air filter medium panel; 
		wherein the first outer lateral edge surface joins to the adjacent second outer lateral edge surface forming a corner therebetween; 
	wherein the first correlated locking slit of the pair of correlated locking slits 10is arranged in the first outer lateral edge surface; 
	wherein the correlated second locking slit of the pair of correlated locking slits is arranged in the adjacent second outer lateral edge surface.

It is noted that the above amendment is considered to correct for typographical errors in the claims and is not considered to affect the scope of the claim. 

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, filter elements having filter medium panels that are removable from a frame are known in the art. None of the prior art of record teaches or suggests a filter element having a panel with a plurality of outer lateral edge surfaces which together circumferentially surround the multilayer air filter medium panel, the plurality of outer lateral edge surfaces extending from the inflow face to the outflow face; 20at least one pair of correlated locking slits, each locking slit of an individual one of the at least one pair of correlated locking slits formed into a respective one of the plurality of outer lateral edge surfaces and extending laterally from the outer lateral edge surface inwardly into the overlaid filter media, the slits of the at least one pair of correlated locking slits extending through the 25multilayer air filter medium panel from the inflow face to the outflow face; wherein the a first correlated locking slit of the pair of correlated locking slits extend on the inflow face and the outflow face in an inward direction6364/US17 and spaced apart from and not reaching a correlated second locking slit of the pair of correlated locking slits; 30wherein the first correlated locking slit of the pair of correlated locking slits is formed into a different one of the plurality of outer lateral edge surfaces relative to the correlated second locking slit of the pair of correlated locking slits; wherein the correlated locking slits are each configured to receive 35and mountably engage a U-shaped locking member of an exoskeleton support frame for exchangeably mounting the multilayer air filter medium panel onto the exoskeleton support frame.
	US Patent Application Publication No. 2009/0158697 to Magee, US Patent No. 6,389832 to Wu, US Patent No. 5,989,303 to Hodge, and US Patent No. 4,999,038 to Lundberg all having filter panels that are removable from a frame. None of these references however, includes the claimed at least one pair of correlated locking slits.  	
	Claims 2 – 14 depend from claim 1 and are allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773